DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14, 16, 17, and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer (US 2014/0231485).

Regarding claim 14, Bauer discloses a compressed air nailer (Fig. 1) having an operating pressure and comprising: 
a driving tappet (Fig. 1, item 50) connected to a compressed air supply (Para. 0042) and configured to drive in a fastener (Para. 0052); 
a triggering apparatus (Fig. 1, item 14) configured to trigger a driving process (Para. 0053); 
a working piston (Fig. 1, item 52) coupled to the driving tappet (Para. 0061), wherein compressed air is supplied when the driving process is triggered (Para. 0061); 
a safety actuator (Fig. 3, item 124) configured to be displaced between a locked position and an open position (Para. 0062-0064), wherein when in the locked position, the safety actuator is configured to inhibit the triggering of the driving process when an actuation of the triggering apparatus occurs (Para. 0062-0064); 
a throttle (Fig. 1, item 60); 
a safety control chamber (Fig. 1, item 62) configured to be aerated and deaerated by the throttle (Para. 0064), wherein a pressure in the safety control chamber exerts an actuating force on the safety actuator (Para. 0064); and 
a counterforce generator (Para. 0062-0064, counterforce is generated to move piston to unlocked position by overcoming the force from the spring and opposing chamber) configured to generate a counterforce that acts on the safety actuator and is directed in an opposite direction from the actuating force (Para. 0060-0065), wherein the counterforce is linearly dependent on the operating pressure (Para. 0060-0065), and wherein the counterforce is configured to displace the safety actuator into the locked position (Para. 0064, the counterforce displaces safety actuator 124 into the locked position with the force from the spring and opposing chamber because the counterforce is not great enough to overcome the force from the spring and opposing chamber).

Regarding claim 16, Bauer discloses the compressed air nailer according wherein the counterforce generator comprises a control space (Fig. 3, control space is to the left of end 126), and wherein a pressure in the control space acts on the safety actuator (Para. 0060-0065).

Regarding claim 17, Bauer discloses the compressed air nailer wherein the pressure in the safety control chamber acts on a first effective surface (Fig. 3, first effective surface is the right side, top and bottom of safety actuator 124) of the safety actuator and the pressure in the control space acts on a second effective surface (Fig. 3, second effective surface is the left side of the safety actuator) of the safety actuator, and wherein the second effective surface is smaller than the first effective surface (Fig. 3, second effective surface is smaller than the first effective surface).

Regarding claim 19, Bauer discloses the compressed air nailer wherein the operating pressure prevails in the control space (Para. 0060-0065) when the compressed air nailer is connected to the compressed air supply (Para. 0060-0065).

Regarding claim 20, Bauer discloses the compressed air nailer further comprising a spring (Fig. 3, item 128) configured to exert an additional force on the safety actuator (Para. 0063).

Regarding claim 21, Bauer discloses the compressed air nailer wherein the triggering apparatus comprises: a trigger (Fig. 2, item 14); and a placing sensor (Fig. 2, item 22), wherein jointly actuating the trigger and the placing sensor acts to control a first control valve (Fig. 2, item 20) and trigger the driving process (Para. 0053), and wherein the safety actuator is configured to release a mechanical engagement between the triggering apparatus and the first control valve when in the locked position (Para. 0053-0065).

Regarding claim 22, Bauer discloses the compressed air nailer further comprising a first control line (Fig. 1, item 54, 64), wherein aeration or deaeration of the first control line triggers the driving process (Para. 0061), and wherein the safety actuator is configured to block a connecting line between the first control line and the triggering apparatus when the safety actuator is in a lock position (Para. 0060-0065).

Regarding claim 23, Bauer discloses the compressed air nailer wherein the triggering apparatus comprises: a trigger (Fig. 2, item 14); and a placing sensor (Fig. 2, item 22), wherein jointly actuating the trigger and the placing sensor acts to control a first control valve (Fig. 2, item 20) and trigger the driving process (Para. 0053) if the pressure in the safety control chamber is above a given pressure threshold (Para. 0060-0065).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer.

Regarding claim 15, Bauer does not expressly disclose the compressed air nailer wherein the counterforce is from 10% to 90% of an actuating force when the operating pressure prevails in the safety control chamber.
However, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to have the counterforce be 10% to 90% of the actuating force such that the safety actuator is normally biased to a locked position, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. MPEP 2144.05.II.A.  A person of ordinary skill in the art would have been motivated to make such change in order to optimize the pressure required to drive a particular fastener into a particular workpiece.

Regarding claim 18, Bauer does not expressly disclose the compressed air nailer wherein the second effective surface is from 10% to 90% of a size of the first effective surface.
However, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to design the second effective surface to be 10% to 90% of a size of the first effective surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. MPEP 2144.05.II.A.  A person of ordinary skill in the art would have been motivated to make such change in order to optimize the pressure required to drive a particular fastener into a particular workpiece.

Response to Arguments
Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive for the following reason:
Regarding Applicant’s argument that Bauer does not teach the counterforce is configured to displace the safety actuator into the locked position, Examiner disagrees.  Para. 0064 of Bauer discloses the counterforce in combination with the force of the spring and opposing chamber displaces the safety actuator 124 into the locked position.  Examiner notes the claimed limitation does not require the safety actuation to be displaced into the locked position by only the counterforce.  Therefore the rejection is maintained.

Allowable Subject Matter
Claims 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 24, the prior art of record fails to disclose, teach, or fairly suggest a compressed air nailer comprising a safety actuator, a throttle, a safety control chamber, a counterforce generator, a first control valve, a second control valve configured to be controlled independent of an actuation of the placing sensor when the trigger is actuated, wherein the safety control chamber is continuously deaerated by the throttle independent of the position of the second control valve, and wherein the safety control chamber is separated from a housing interior, and wherein the housing interior is under pressure when the second control valve is controlled.  The prior art of record that comes closest to teaching these limitations is Bauer (US 2014/0231485), Lai (US 2017/0266795), and Bauer et al (US 5,370,037).  Bauer, Lai, and Bauer et al all teach a compressed air nailer comprising a safety actuator, a throttle, a safety control chamber, a counterforce generator.  However, Bauer, Lai, and Bauer et al all fail to teach a first control valve, a second control valve configured to be controlled independent of an actuation of the placing sensor when the trigger is actuated, wherein the safety control chamber is continuously deaerated by the throttle independent of the position of the second control valve, and wherein the safety control chamber is separated from a housing interior, and wherein the housing interior is under pressure when the second control valve is controlled.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Regarding claim 25 and 26, claims 25 and 26 would be allowable because claims 25 and 26 depend from allowable claim 24.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731